Order entered June 8, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-21-00418-CV

          IN RE JOHN LANIER BURNS, JR., M.D., ET AL, Relators


           Original Proceeding from the 14th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-17-15866

                                      ORDER
                    Before Justices Schenck, Nowell, and Garcia

      Before the Court is relators’ June 4, 2021 petition for writ of mandamus. We

request real parties in interest to file their response, if any, to the petition for writ

of mandamus by June 28, 2021. The August 29, 2019 order compelling relators to

produce net worth discovery is STAYED pending resolution of this original

proceeding.




                                               /s/    DENNISE GARCIA
                                                      JUSTICE